996 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Katherine STEEN, Plaintiff-Appellant,v.DETROIT POLICE DEPARTMENT, 9th Precinct;  Coleman A. Young;the City of Detroit;  Masonic Association,Defendants-Appellees.
No. 92-2409.
United States Court of Appeals, Sixth Circuit.
June 21, 1993.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This pro se Michigan plaintiff appeals a district court judgment dismissing without prejudice her civil rights complaint filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Katherine Steen alleged that her former employers, members of the Masonic Association, conspired with defendants, Detroit Mayor Coleman Young and the Detroit police, to deprive her of her civil and human rights.   She maintained that she has suffered assaults and insults, including defamation of character and loss of a private life.   Apparently seeking injunctive relief, Steen requested help and support in the restoration of her rights.


3
Upon review, we conclude that the complaint was properly dismissed.   Although a pro se complaint must be held to a less stringent standard than that prepared by an attorney,  Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam), the less stringent standard does not compel the courts to "conjure up unpleaded facts to support conclusory allegations."   Slotnick v. Staviskey, 560 F.2d 31, 33 (1st Cir.1977), cert. denied, 434 U.S. 1077 (1978).   Moreover, a federal court may properly dismiss a complaint for lack of subject matter jurisdiction if review of the factual allegations reveals that the plaintiff's claims are so unsubstantial as to be totally lacking in merit.   Hagans v. Lavine, 415 U.S. 528, 536-37 (1974).   The factual allegations presented here are unsubstantial and lacking in merit.


4
Accordingly, the district court's judgment dismissing the complaint, without prejudice, for lack of subject matter jurisdiction is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.